DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,459,262. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the limitations as shown in the table below.

Instant application
US 10,459,262
Claim 1:  A display device comprising:
Claim 1: A display device comprising:
a first pixel circuit;
a first pixel circuit
a second pixel circuit;
a second pixel circuit
a first pixel electrode;
a first pixel electrode 
a second pixel electrode overlapping the first pixel circuit in the plan view;
 a second pixel electrode overlapping the first pixel circuit in plan view;
a first connection line electrically connecting the first pixel circuit and the first pixel electrode to each other;
a first relay line electrically connecting the first pixel circuit and the first pixel electrode to each other;
a second connection line electrically connecting the second pixel circuit and the second pixel electrode to each other.
a second relay line electrically connecting the second pixel circuit and the second pixel electrode to each other.
Claim 2: a peripheral circuit, wherein the first pixel circuit is arranged apart from the peripheral circuit in a plan view, and is electrically connected to the peripheral circuit; the second pixel circuit is separated further from the peripheral circuit than the first pixel circuit in the plan view, and is electrically connected to the peripheral circuit; and the first pixel electrode overlaps the peripheral circuit in the plan view
Claim 1: a driver;
a first pixel circuit arranged apart from the driver in plan view, the first pixel circuit being electrically connected to the driver; a second pixel circuit separated further from the driver than the first pixel circuit in plan view but electrically connected to the driver; a first pixel electrode overlapping the driver in plan view; 
Claim 4:  a first insulating film located between the first pixel circuit and the first connection line and between the second pixel circuit and the second connection line; a second insulating film located between the first connection line and the first pixel electrode and between the second connection line and the second pixel electrode; a first lower connection portion extending through the first insulating film and electrically connecting the first pixel circuit and the first connection line to each other; a first upper connection portion extending through the second insulating film and electrically connecting the first connection line and the first pixel circuit to each other, wherein the first pixel electrode is disposed apart from the first pixel circuit in a first direction, and the first lower connection portion is disposed apart from the first upper connection portion in the first direction.
Claim 2:  a first insulating film located between the first pixel circuit and the first relay line and between the second pixel circuit and the second relay line; a second insulating film located between the first relay line and the first pixel electrode and between the second relay line and the second pixel electrode; a first lower connection portion formed in through the first insulating film and electrically connecting the first pixel circuit and the first relay line to each other; a first upper connection portion formed in through the second insulating film and electrically connecting the first relay line and the first pixel circuit to each other, wherein the first pixel electrode is disposed apart from the first pixel circuit in a first direction, and the first lower connection portion is disposed apart from the first upper connection portion in the first direction
Claim 5: a second lower connection portion extending through the first insulating film and electrically connecting the second pixel circuit and the second connection line, wherein the first and second pixel circuits are arranged along the first direction, and 65 the first and second lower connection portions are arranged along the first direction.
Claim 3: a second lower connection portion formed through the first insulating film and electrically connecting the second pixel circuit and the second relay line, wherein the first and second pixel circuits are arranged along the first direction, and the first and second lower connection portions are arranged along the first direction.
Claim 6:  a third pixel circuit disposed apart from the peripheral circuit further than the second pixel circuit; a third pixel electrode overlapping the third pixel circuit in the plan view and electrically connected to the third pixel circuit; a third lower connection portion extending through the first insulating film and electrically connecting the third pixel circuit and the third pixel electrode, wherein the first lower connection portion is located adjacent to the other lower connection portions along the first direction at a first pitch, and the second lower connection portion is located adjacent to the other lower connection portions along the first direction at a second pitch greater than the first pitch.
Claim 4: a third pixel circuit disposed apart from the driver further than the second pixel circuit; a third pixel electrode overlapping the third pixel circuit in plan view and electrically connected to the third pixel circuit; a third lower connection portion formed through the first insulating film and electrically connecting the third pixel circuit and the third pixel electrode, wherein the first lower connection portion is located adjacent to the other lower connection portions along the first direction at a first pitch, and the second lower connection portion is located adjacent to the other lower connection portions along the first direction at a second pitch greater than the first pitch.
Claim 7:  a fourth pixel circuit disposed apart from the peripheral circuit in the plan view and electrically connected to the peripheral circuit; a fourth pixel electrode disposed apart from the fourth pixel circuit in a second direction crossing the first direction and overlapping the peripheral circuit, in the plan view; and 66 a fourth connection line located between the first insulating film and the second insulating film and electrically connecting the fourth pixel circuit and the fourth pixel electrode to each other.
Claim 5:  a fourth pixel circuit disposed apart from the driver in plan view and electrically connected to the driver; a fourth pixel electrode disposed apart from the fourth pixel circuit in a second direction crossing the first direction and overlapping the driver, in plan view; and a fourth relay line located between the first insulating film the second insulating film and electrically connecting the fourth pixel circuit and the fourth pixel electrode to each other.
Claim 8: a light-shielding portion having a light-shielding property, located on a same layer as the first and second connection lines and disposed apart from the first and second connection lines.
Claim 6: a light-shielding portion having light-shielding property, located on a same layer as the first and second relay lines and disposed apart from the first and second relay lines.


Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,845,629. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the limitations as shown in the table below.

Instant application
US 10,845,629
Claim 1:  A display device comprising:
Claim 1: A display device comprising: 
a first pixel circuit;
a first pixel circuit
a second pixel circuit;
a second pixel circuit
a first pixel electrode;
a first pixel electrode
a second pixel electrode overlapping the first pixel circuit in the plan view;
a second pixel electrode overlapping the first pixel circuit in the plan view;
a first connection line electrically connecting the first pixel circuit and the first pixel electrode to each other;
a first relay line electrically connecting the first pixel circuit and the first pixel electrode to each other; 
a second connection line electrically connecting the second pixel circuit and the second pixel electrode to each other.
a second relay line electrically connecting the second pixel circuit and the second pixel electrode to each other; 
Claim 2: a peripheral circuit, wherein the first pixel circuit is arranged apart from the peripheral circuit in a plan view, and is electrically connected to the peripheral circuit; the second pixel circuit is separated further from the peripheral circuit than the first pixel circuit in the plan view, and is electrically connected to the peripheral circuit; and the first pixel electrode overlaps the peripheral circuit in the plan view
Claim 1: a driver; a first pixel circuit arranged apart from the driver in a plan view, the first pixel circuit being electrically connected to the driver;  a second pixel circuit separated further from the driver than the first pixel circuit in the plan view, the second pixel circuit being electrically connected to the driver; a first pixel electrode overlapping the driver in the plan view; a second pixel electrode overlapping the first pixel circuit in the plan view; 
Claim 3: a dummy electrode,64 wherein a part of the dummy electrode overlaps the peripheral circuit.
Claim 1: a dummy electrode, a part of the dummy electrode overlapping the driver.
Claim 4:  a first insulating film located between the first pixel circuit and the first connection line and between the second pixel circuit and the second connection line; a second insulating film located between the first connection line and the first pixel electrode and between the second connection line and the second pixel electrode; a first lower connection portion extending through the first insulating film and electrically connecting the first pixel circuit and the first connection line to each other; a first upper connection portion extending through the second insulating film and electrically connecting the first connection line and the first pixel circuit to each other, wherein the first pixel electrode is disposed apart from the first pixel circuit in a first direction, and the first lower connection portion is disposed apart from the first upper connection portion in the first direction.
Claim 2: a first insulating film located between the first pixel circuit and the first relay line and between the second pixel circuit and the second relay line; a second insulating film located between the first relay line and the first pixel electrode and between the second relay line and the second pixel electrode; a first lower connection portion extending through the first insulating film and electrically connecting the first pixel circuit and the first relay line to each other; a first upper connection portion extending through the second insulating film and electrically connecting the first relay line and the first pixel circuit to each other, wherein the first pixel electrode is disposed apart from the first pixel circuit in a first direction, and the first lower connection portion is disposed apart from the first upper connection portion in the first direction.
Claim 5: a second lower connection portion extending through the first insulating film and electrically connecting the second pixel circuit and the second connection line, wherein the first and second pixel circuits are arranged along the first direction, and 65 the first and second lower connection portions are arranged along the first direction.
Claim 3: a second lower connection portion extending through the first insulating film and electrically connecting the second pixel circuit and the second relay line, wherein the first and second pixel circuits are arranged along the first direction, and the first and second lower connection portions are arranged along the first direction.
Claim 6:  a third pixel circuit disposed apart from the peripheral circuit further than the second pixel circuit; a third pixel electrode overlapping the third pixel circuit in the plan view and electrically connected to the third pixel circuit; a third lower connection portion extending through the first insulating film and electrically connecting the third pixel circuit and the third pixel electrode, wherein the first lower connection portion is located adjacent to the other lower connection portions along the first direction at a first pitch, and the second lower connection portion is located adjacent to the other lower connection portions along the first direction at a second pitch greater than the first pitch.
Claim 4: a third pixel circuit disposed apart from the driver further than the second pixel circuit; a third pixel electrode overlapping the third pixel circuit in the plan view and electrically connected to the third pixel circuit; a third lower connection portion extending through the first insulating film and electrically connecting the third pixel circuit and the third pixel electrode, wherein the first lower connection portion is located adjacent to the other lower connection portions along the first direction at a first pitch, and the second lower connection portion is located adjacent to the other lower connection portions along the first direction at a second pitch greater than the first pitch.
Claim 7:  a fourth pixel circuit disposed apart from the peripheral circuit in the plan view and electrically connected to the peripheral circuit; a fourth pixel electrode disposed apart from the fourth pixel circuit in a second direction crossing the first direction and overlapping the peripheral circuit, in the plan view; and 66 a fourth connection line located between the first insulating film and the second insulating film and electrically connecting the fourth pixel circuit and the fourth pixel electrode to each other.
 Claim 5: a fourth pixel circuit disposed apart from the driver in the plan view and electrically connected to the driver; a fourth pixel electrode disposed apart from the fourth pixel circuit in a second direction crossing the first direction and overlapping the driver, in the plan view; and a fourth relay line located between the first insulating film and the second insulating film and electrically connecting the fourth pixel circuit and the fourth pixel electrode to each other.
Claim 8: a light-shielding portion having a light-shielding property, located on a same layer as the first and second connection lines and disposed apart from the first and second connection lines.
Claim 6: a light-shielding portion having a light-shielding property, located on a same layer as the first and second relay lines and disposed apart from the first and second relay lines.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by French et al. (US 2006/0205102 A1).
In regard to claim 1, French et al. discloses a display device comprising (see e.g. Figure 7): 
a first pixel circuit (i.e. transistor in one pixel); 
a second pixel circuit (i.e. transistor in adjacent pixel); 
a first pixel electrode 12a; 
a second pixel electrode overlapping the first pixel circuit in the plan view 12b; 
a first connection line (i.e. drain electrode portion 84) electrically connecting the first pixel circuit (i.e. transistor in one pixel) and the first pixel electrode 12a to each other; and 
a second connection line (i.e. drain electrode portion 84)  electrically connecting the second pixel circuit (i.e. transistor in adjacent pixel) and the second pixel electrode 12b to each other.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871